Citation Nr: 1759490	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-13 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for right knee degenerative joint disease (right knee disability). 

2.  Entitlement to an increased evaluation in excess of 10 percent for left knee degenerative changes (left knee disability). 

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected right and left knee disabilities 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to October 1983.  This appeal is before the Board of Veterans' Appeals (Board) from December 2011 and December 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Atlanta, Georgia RO has jurisdiction of the current appeal. 

In April 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a lumbar spine disability and increased evaluations for the service-connected right and left knee disabilities.  The record reflects that the Veteran has been diagnosed with lumbar disc degeneration, desiccation, and mild scoliosis.  See March 2013 VA examination report.  The Veteran asserts that she injured her back in service, and that she was told by her physical therapist at the Huntington, West Virginia VA Medical Center (Huntington VAMC) that the service-connected right and left knee disabilities aggravate the claimed back disability.  See April 2017 Board hearing transcript.  However, the record does not contain such opinion by the Veteran's physical therapist.  

With respect to the right and left knee disabilities, the Veteran advanced that the knee disabilities have worsened in that she experiences locking and stiffness in the knees, which impacts her ability to walk and causes her to fall.  See April 2017 Board hearing transcript. 

During the April 2017 Board hearing, the Veteran also reported that she receives treatment for the claimed back disability at the VA clinic in Oakwood, Georgia.  However, these records have not been associated with the record.  Moreover, a June 15, 2017 VA Form 21-4142a shows that the Veteran reported that she received treatment for the claimed disabilities on appeal at the Huntington VAMC during the period from January 2010 to December 2015.  The record reflects that prior to receiving the June 15, 2017 VA Form 21-4142a, VA had obtained and associated with the claims file the Veteran's treatment records from the Huntington VAMC through March 2014.  

In response to the June 15 2017 VA Form 21-4142a, the record contains a June 19, 2017 Medical Records Request Reject Notice by the VA Private Medical Records Retrieval Center indicating that the reason for not obtaining the records identified by the Veteran is that the provider listed is non-private.  It appears that the Veteran's June 15, 2017 VA Form 21-4142, which identified VA treatment records, was erroneously routed to the VA Private Medical Records Retrieval Center rather than the entity responsible for obtaining Federal department records.

Pursuant to VA's duty to assist, VA will obtain relevant records in the custody of a Federal department or agency (e.g., VA treatment records), as well as records not in Federal custody (e.g., private medical records).  38 C.F.R. § 3.159(c)(1), (2) (2017).  Accordingly, upon remand, the AOJ should obtain all of the Veteran's treatment records from the VA clinic in Oakwood, Georgia, as well as the Huntington VAMC treatment records from March 2014 to the present, especially that the Veteran indicated that a physical therapist at the Huntington VAMC informed her that the claimed back disability was aggravated by the service-connected right and left knee disabilities.  This purported opinion might be memorialized in the Huntington VAMC treatment records.  The treatment records from the VA clinic in Oakwood, Georgia and the Huntington VAMC may also contain evidence of worsening of the service-connected right and left knee disabilities.  Therefore, the above-referenced VA treatment records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any additional medical evidence pertaining to the claimed back and bilateral knee disabilities that may have come into existence but has not been associated with the record, including all treatment records from the VA clinic in Oakwood, Georgia, as well as the Huntington, West Virginia VAMC treatment records from March 2014 to the present.

2.  Upon completion of the above development and review of any evidence obtained, take any additional development deemed necessary, including the procurement of VA examinations and/or opinions.

3.  Readjudicate the appeal. If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




